Citation Nr: 0024848	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  98-07 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an effective date earlier than September 
22nd, 1997, for the award of a 60 percent evaluation for 
arrested tuberculosis/bronchitis.

2. Entitlement to a total disability evaluation for 
compensation purposes based upon individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The appellant served on active duty from June 1943 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).



REMAND

Review of the record reveals that in his March 1998 Notice of 
Disagreement, the appellant raised the issue of clear and 
unmistakable error in prior rating actions.  He indicated 
that "I believe that a clear and unmistakable error was made 
on my initial claim."  He further argued that the evidence 
for his lung disability was in his file at the time of prior 
decisions and as such, the prior denials were in error.  

In view of these circumstances, and the intertwined nature of 
the claim of clear and unmistakable error in prior rating 
actions relative to the pending claim of entitlement to an 
earlier effective date for the assignment of the 60 percent 
disability evaluation, the issue of clear and unmistakable 
error in prior rating actions must be adjudicated before the 
earlier effective date claim can be addressed on appeal.  
Accordingly, this issue must be returned to the RO for 
appropriate action.

With respect to the appellant's claim for a total disability 
evaluation based upon individual unemployability, the Board 
notes that a private physician, Dr. Merida, in correspondence 
dated in June 1998 and September 1998, indicated that the 
appellant is unable to seek or hold employment due to his 
tuberculosis and bronchitis.  However, in October 1998, a VA 
physician indicated that the appellant is not totally 
unemployable due solely to his service-connected 
tuberculosis/bronchitis.  The VA physician further noted that 
it is a combination of his service-connected lung disorder 
with his nonservice-connected hypertension, adenocarcinoma of 
the prostate, adenocarcinoma of the colon and uncontrolled 
diabetes that render him unemployable.  The Board notes that 
while the VA examiner's opinion is supported by his review of 
the claims folder and his physical examination of the 
appellant, there is no indication within Dr. Merida's 
statements as to how he arrived at the conclusion proffered.  
In light of this situation, the RO should have requested Dr. 
Merida to supply additional information addressing how he 
arrived at his conclusion of the appellant's unemployability 
due solely to the service-connected lung disorder.  
Furthermore, in view of the presence of these two expert 
opinions which are in complete opposition to each other, 
additional development to include review by another physician 
is deemed to be necessary to resolve this conflict within the 
evidence.  In this regard, the Board believes that a Social 
and Industrial Survey would also be helpful to provide a 
complete record upon which to evaluate the appellant's claim.

Accordingly, in view of the above, this case is REMANDED for 
the following action:

1. The appellant and his representative 
have the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the 
regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2. The RO should request the appellant to 
clarify whether he is seeking to 
pursue a claim of clear and 
unmistakable error.  If so, he should 
be requested to specifically identify 
the actions he deems erroneous and to 
address his theory of entitlement as a 
result of the alleged errors.  The RO 
should then adjudicate the claim after 
all appropriate development has been 
completed.

3. The RO should contact Dr. Merida and 
provide him with an opportunity to 
submit additional information 
regarding how he arrived at his 
conclusion regarding the appellant's 
employability relative to the service-
connected tuberculosis/bronchitis.

4. The appellant should be scheduled for 
a Social and Industrial Survey in an 
effort to clarify the industrial 
impairment attributable to his 
service-connected lung disability.

5. The appellant should then be scheduled 
for a VA examination by an appropriate 
physician in an effort to resolve the 
conflict within the evidence regarding 
the level of industrial impairment 
attributable to the 
tuberculosis/bronchitis.  The entire 
claims folder and a copy of this 
remand must be made available to, and 
reviewed by the examiner prior to the 
examination.  All diagnostic tests and 
studies deemed necessary by the 
examiner to include pulmonary function 
studies should be conducted, and all 
pertinent symptomatology and findings 
should be reported in detail.  The 
examiner should review the results of 
any testing prior to completion of the 
report.  The report of examination 
should be comprehensive and include a 
detailed account of all manifestations 
of relevant pathology found to be 
present.  The examiner should provide 
complete rationale for all conclusions 
reached and is requested to provide an 
opinion regarding the appellant's 
employability relative to the service-
connected tuberculosis/bronchitis.  In 
this regard, the examiner's attention 
is directed to the opinions offered by 
Dr. Merida in June and September 1998 
and the VA physician in October 1998 
regarding the appellant's 
employability relative to the service-
connected lung disorder.

6. Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  
If the examination report fails to 
comply with the instructions noted 
above or adequate respond to the 
specific opinions requested, the 
report must be returned to the 
physician for corrective action. 38 
C.F.R. § 4.2 (1999); Stegall v. West, 
11 Vet. App. 268 (1998).

7. Thereafter, the RO should readjudicate 
all claims at issue on appeal.  The RO 
must consider all the evidence of 
record as well as all evidence 
obtained as a result of this remand.  

If the benefits remain denied, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case and afforded a reasonable period of time in which 
to respond.  Thereafter, and in accordance with the current 
appellate procedures, the claims folder should be returned to 
the Board for completion of appellate review, if in order.  
The appellant need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

